Exhibit 10.3

 



STILLWATER MINING COMPANY
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

 

Name of Participant:

 

Number of RSUs:

 

 

Grant Date: February 28, 2017

 

THIS PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (the “Award Agreement”) is made
by and between Stillwater Mining Company, a corporation organized and existing
under the laws of the State of Delaware (the “Company”), and the employee named
above (the “Participant”), as of the date designated above (the “Grant Date”).
This Award Agreement provides notice of the terms and conditions applicable to a
grant of Restricted Stock Units (“RSUs”) made under the Company’s 2012 Equity
Incentive Plan (the “Plan”). By execution below, Participant agrees to be bound
by the terms and conditions described herein and the provisions of the Plan.
Unless otherwise defined below, capitalized terms have the meanings ascribed to
them in the Plan.

 

1.                  Grant of Restricted Stock Units.

 

(a)                As of the Grant Date, the Board grants to Participant ______
RSUs, each RSU corresponding to the right to receive a number of shares of Stock
depending on satisfaction of the Performance Criteria (as defined below).

 

(b)               Notwithstanding the previous paragraph or anything in this
Award Agreement or the Plan to the contrary, in the event that the merger of the
Company is consummated as provided in the Agreement and Plan of Merger dated as
of December 9, 2016 between the Company and Sibanye Gold Limited and other
parties, as may be amended or supplemented from time to time (the “Merger
Agreement”), each RSU shall be converted to the right to receive an amount in
cash equal to the per share consideration under the Merger Agreement, which
amount will be fixed and not subject to adjustment based on the Performance
Criteria (as defined below), and any reference to the delivery of shares of
Stock in this Award Agreement shall be deemed instead to provide for a payment
of cash in respect of a number of RSUs as set forth in the clauses below:

 

i.                    in the event of Participant’s death or total and permanent
disability during Participant’s employment with the Company and its affiliates,
a pro rata amount of unvested RSUs shall immediately vest based on the number of
calendar days from January 1, 2017 through the date of such death or disability
relative to 1,095 days;

 

ii.                  in the event of Participant’s termination of employment for
Underperformance (as defined in the Employment Agreement), payment of the RSUs
will be made as provided in Section 4(b), except in cash as provided above;

 

iii.                in the event of Participant’s termination of employment by
the Company and its affiliates without “Cause” (as such term is defined in
Participant’s employment agreement) or by Participant for “Good Reason” (as such
term is defined in Participant’s employment agreement, if at all, provided that
for purposes of this Agreement “Good Reason” shall not exist solely by reason of
the transactions contemplated under the Merger Agreement), or in the event
Participant’s employment with the Company is terminated at the expiration of the
Employment Agreement without renewal by reason of the Company’s failure to offer
renewal or extension on terms substantially similar to those in effect, all of
the unvested RSUs shall immediately vest and will be paid as soon as practicable
on or after the Vesting Date;

 

Emp.Agt. – 2012 Equity Incentive Plan

Page 1 of 6

Performance-Based Vesting



 



iv.                in the event of Participant’s termination of employment
before December 31, 2019 with the Company and its affiliates for any reason not
described in clause (i), (ii) or (iii) above, all of the then unvested RSUs
shall be forfeited and canceled; and

 

v.                  in the event Participant is employed with the Company and
its affiliates on December 31, 2019, all of the unvested RSUs shall vest on such
date and the fixed amount of cash shall be payable in respect thereof.

 

(c)                Each RSU constitutes an unsecured promise of the Company to
pay the amounts contemplated herein, and Participant as a holder of any RSUs has
only the rights of a general unsecured creditor of the Company.

 

2.                  Vesting Schedule. Subject to the provisions of this Award
Agreement, the RSUs will vest from 0% to 175% on December 31, 2019 (the “Vesting
Date”) subject to satisfaction of the performance criteria set forth on Exhibit
A (the “Performance Criteria”) over the “Performance Period” as specified on
Exhibit A, provided that the RSUs will be forfeited if Participant’s employment
with the Company terminates prior to the Vesting Date, except as provided in
Section 4 below or as otherwise determined by the Company consistent with the
Plan. For the avoidance of doubt, the extent to which the Performance Criteria
are met on the Vesting Date will be determined as of the time that the Fair
Market Value of a share of Stock on such date would be determined under Section
1 (14) of the Plan.

 

3.                  Settlement of RSUs.

 

(a)                As soon as practicable on or after the Vesting Date, the
Committee will determine the extent to which the Performance Criteria were met
and accordingly the extent to which the RSUs are vested. As soon as practicable
following the Committee’s determination (but in no event later than March 15 of
the year following the Vesting Date), shares of Stock corresponding to the
number of vested RSUs will be delivered to Participant by the Company, provided
that fractional shares (if any) may be settled by the Company in cash.

 

(b)               Participant is not be entitled to any dividend equivalents
with respect to the RSUs unless otherwise determined by the Board, nor any
dividends on Stock that may be delivered in settlement of the RSUs unless and
until the Stock is issued in settlement of the RSUs.

 

Emp.Agt. – 2012 Equity Incentive Plan

Page 2 of 6

Performance-Based Vesting



 



4.                  Termination.

 

(a)                If Participant’s employment with the Company is terminated
before the Vesting Date for death or Disability (as defined in the Participant’s
Executive Employment Agreement with the Company (“Employment Agreement”)), the
following portion of the RSUs granted under this Award Agreement will vest as of
the date of termination of Participant’s employment (“Termination Date”):

 

The pro rata portion (equal to the number of days in the Performance Period
through the Termination Date relative to the total number of days in the
Performance Period) of the RSUs that would vest if the “target” Performance
Criteria were to be met as of the Vesting Date.

 

The shares corresponding in number to such vested RSUs will be delivered to
Participant by the Company as soon as practicable following the Termination
Date, but in no event later than March 15th of the year following the year in
which the Termination Date occurs.

 

(b)               If Participant’s employment with the Company is terminated by
the Company for Underperformance (as defined in the Employment Agreement), the
following portions of the RSUs that would otherwise have vested on the Vesting
Date (based on the Committee’s determination of the extent to which the
Performance Criteria were achieved) (the “Earned RSUs”) will be vested as of the
Vesting Date:

 

A pro rata portion of the Earned RSUs equal to the number of days in the
Performance Period through the Termination Date relative to the total number of
days in the Performance Period; and

 

50% of an additional pro rata portion of the Earned RSUs equal to the number of
days in the Performance Period beginning with the date after the Termination
Date and ending on the last day of the Performance Period, relative to the total
number of days in the Performance Period.

 

To the extent RSUs are vested as provided in this paragraph (b), the shares
corresponding in number to such vested RSUs will be delivered to Participant by
the Company as soon as practicable following the Vesting Date, but in no event
later than March 15th of the year following the year in which the Vesting Date
occurs. Any remaining RSUs will be immediately forfeited and any right to
receive settlement in shares for such RSUs will be canceled as of the Vesting
Date.

 

(c)                Unless the following paragraph (d) applies, if Participant’s
employment with the Company is terminated by Participant for Good Reason (as
defined in the Employment Agreement) or as a result of expiration of the
Employment Agreement without renewal by reason of the Company’s failure to offer
renewal or extension on terms substantially similar to those in effect, the
Participant will be entitled to settlement of the RSUs in accordance with
Section 3(a) as if Participant was still employed on the Vesting Date.

 

Emp.Agt. – 2012 Equity Incentive Plan

Page 3 of 6

Performance-Based Vesting



 



(d)               If within 24 months after the occurrence of a Change in
Control Participant’s employment with the Company is terminated either by
Participant for Good Reason (as defined in the Employment Agreement) or by the
Company for any reason other than for Cause (as defined in the Employment
Agreement), the Participant will be entitled to payment on account of the
portion of the RSUs that the Committee determines would have vested had the
Performance Period ended on the date of the Change in Control, based on
achievement of the Performance Criteria as of the date of the Change in Control.
The shares (or cash, in the discretion of the Company) corresponding in number
to such vested RSUs will be delivered to Participant by the Company as soon as
practicable following the Termination Date, but in no event later than March
15th of the year following the year in which the Termination Date occurs.

 

(e)                Unless otherwise determined by the Board in its sole and
absolute discretion, if Participant’s employment with the Company is terminated
voluntarily by Participant without Good Reason (as defined in the Employment
Agreement), by the Company for Cause (as defined in the Employment Agreement),
or for any reason other than as specified in paragraphs (a) through (d) above,
all unvested RSUs will be immediately forfeited and any right to receive
settlement in shares for such RSUs will be canceled by the Company as of the
Termination Date.

 

5.                  No Assignment of RSUs. Except to the extent otherwise
determined by the Company, no RSUs are assignable or otherwise transferable by
Participant other than by will or by the laws of descent and distribution and,
unless otherwise provided by the Company, during Participant’s life, any
elections with respect to RSUs may be made only by Participant or Participant’s
guardian or legal representative.

 

6.                  Compliance with Section 409A. The intent of the parties is
that payments and benefits under this Award Agreement comply with Section 409A
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Award Agreement will be interpreted and be administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, Participant will not be considered to have
terminated employment or service for purposes of this Award Agreement until
Participant would be considered to have incurred a “separation from service”
within the meaning of Section 409A. Any payments described in this Award
Agreement or the Plan that are due within the “short-term deferral period” as
defined in Section 409A will not be treated as deferred compensation unless
applicable law requires otherwise. Each amount to be paid or benefit to be
provided to Participant pursuant to this Award Agreement that constitutes
deferred compensation subject to Section 409A will be construed as a separate
identified payment for purposes of Section 409A. Notwithstanding anything to the
contrary in this Award Agreement or the Plan, to the extent that any amounts are
payable to a “specified employee” (within the meaning of Section 409A) upon a
separation from service and such payment would result in the imposition of any
individual penalty tax or late interest charges imposed under Section 409A, the
settlement and payment of such amounts will instead be made on the first
business day after the date that is six (6) months following such separation
from service (or death, if earlier).

 

7.                  Employment Rights. Neither this Award Agreement nor the
grant of RSUs hereunder may be deemed to confer on Participant any right to
continue in the employ of the Company or any affiliate or to interfere, in any
manner, with the right of the Company (or an affiliate) to terminate employment,
whether with or without Cause, in its sole discretion, subject to the terms of
any separate agreement between Participant and the Company.

 

Emp.Agt. – 2012 Equity Incentive Plan

Page 4 of 6

Performance-Based Vesting



 



8.                  Amendment and Modification. The terms and conditions set
forth herein may be amended only in writing signed by both Participant and an
authorized member of the Company.

 

9.                  Successors and Assigns. This Award Agreement is binding upon
and will inure to the benefit of Participant and the Company, including their
respective heirs, executors, administrators, successors and assigns.

 

10.              Plan and Available Information. The RSUs granted hereunder are
subject to such additional terms and conditions as may be imposed under the
terms of the Plan, a copy of which has been furnished with this grant. If any
conflict exists between this Award Agreement and the Plan, the Plan will
prevail.

 

11.              Governing Law. The validity, construction, and effect of all
rules and regulations applicable to this award will be determined in accordance
with the laws of the State of Delaware and applicable federal law.

 

12.              Counterparts. This Award Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which together constitute one and the same instrument.

 

13.              Withholding Tax. Participant must, no later than the date as of
which the value of an Award first becomes includible in the wages and gross
income of the Participant for federal income tax purposes, pay to the Company,
or make arrangements satisfactory to the Administrator regarding payment of, any
federal, state, or local taxes of any kind required by law to be withheld with
respect to such Award. The obligations of the Company under the Plan are
conditional on the making of such payments or arrangements, and the Company has,
to the extent permitted by law, the right to deduct any such taxes from any
payment of any kind otherwise due to Participant. The Company may, to the extent
permitted by law, in lieu of the payment of cash by the Participant, satisfy its
tax withholding obligation by withholding Stock due and payable to the
Participant pursuant to an Award.

 

  STILLWATER MINING COMPANY               By:     Date:           PARTICIPANT  
            By:     Date:  

 

 

 

 

 

 

 



Emp.Agt. – 2012 Equity Incentive Plan

Page 5 of 6

Performance-Based Vesting



 

Exhibit A

 

Performance Criteria; Performance Period

 

[exh_103.jpg]

 

 

 

 

 



Emp.Agt. – 2012 Equity Incentive Plan Page 6 of 6

Performance-Based Vesting





--------------------------------------------------------------------------------